El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Esta es una apelación contra una sentencia de la Corte de Distrito de Guayama que declaró nulos varios actos de los apelantes.
El 12 de octubre'de 1920 la mercantil Eobles y Oía. Sü-*644cesores, hizo una declaración de obra nueva de una casa si-tuada en la Cidra. El solar donde está construida la casa pertenecía al municipio, y la declaración de obra nueva fué otorgada ante el Notario Miguel Guzmán. Esta declaración fué inscrita en el registro de la propiedad. El mismo día y ante el propio notario fué otorgada la escritura de hipo-teca, objeto de este pleito. En dicho día el expresado nota-rio realizó varios actos para las distintas partes en este pleito y todos ellos tuvieron lugar en la referida casa. Los apelantes sostienen que la casa en cuestión no pertenecía a la mercantil Nobles & Cía., Sucesores, supra, sino a Fruc-tuoso Nobles.
La prueba tiende a indicar que todas las partes en este pleito tenían completo conocimiento de la declaración de obra nueva hecha por dicha mercantil y que Fructuoso Nobles sabía todo lo relativo a la misma, es cosa de la cual no tenemos ninguna duda. Más bien ingenuamente, si no con una intención consciente de defraudar, y mal aconsejado, Fructuoso Nobles hizo una declaración de obra nueva de la misma casa, y obtuvo su inscripción en el registró1 de la propiedad. Al pedírsele al Negistrador de la propiedad que certificara la segunda declaración, manifestó que no haría la certificación sin hacer referencia a la inscripción anterior de la casa. Su opinión fué, según en cierta parte re-veló la prueba, que la segunda inscripción nunca debió ha-ber sido hecha.
La transcripción revela, los siguientes actos fraudulentos presuntivamente: El día 28 de abril de 1921, Fructuoso Nobles, haciendo constar que era dueño de la casa en cuestión, la hipotecó a dos de los apelantes. Se obtuvo la inscripción de la hipoteca así como de la escritura de la declaración de obra nueva. También presuntivamente Fructuoso Nobles conocía la actitud del registrador, pero su abogado cierta-mente la conocía. Mientras la Corte de Distrito de G-uayama se encontraba entonces Celebrando sesión pública, dichos dos *645apelantes se apresuraron a ir, no a la Corte de Distrito de G-uayama sino a la Corte de Distrito de Ponce, donde se es-tableció un procedimiento hipotecario en la forma de una acción civil ordinaria. Fructuoso Robles compareció, Con-sintió que se dictara sentencia y renunció su derecho de ape-lación. Como una fuerte marca de fraude en el caso, a la hipoteca que se constituyó a favor de dichos dos apelan-tes sólo se fijó un término de 22 días y había de expirar al mes y veintitrés días antes del vencimiento de la hipo-teca de la mercantil demandante.
A falta de una explicación adecuada que no ha de ha-llarse em los autos, toda la transacción estaba tildada de fraude. A todas y cada una de las partes en ella, aun supo-niendo remotamente una falta de verdadero conocimiento, tan claramente se les dió conocimiento, que la sentencia ele la Corte de Distrito de Ponce, así obtenida, era enteramente nula y sin ningún valor.
Convenimos enteramente con los apelantes en que la mera inscripción de una escritura de declaración de obra nueva en el registro de la propiedad no convertía a la ape-lada en un tercero. La declaración de obra y la hipoteca de dicha apelada fueron otorgadas al mismo tiempo ante el propio notario, y probablemente presentadas juntas al Registrador. Sin embargo, lo que sí resolvemos es que la inscripción en el registro de la propiedad de la casa e hi-poteca era un aviso entendido por la ley (constructive notice) para todo el mundo de que la mercantil apelada tenía un gravamen prima facie sobre dicha casa y un dere-' cho que ejecutar en ella. Como indica la mercantil ape-lada, el camino adecuado para dichos apelantes, supo-niendo que hubiera una reclamación válida, hubiera sido em-pezar el debido procedimiento ante la Corte de Distrito de G-uayama para anular el título e inscripción que al parecer existían en favor de la mercantil apelada. Creemos, sin embargo, que tal procedimiento hubiera sido infructuoso y *646las indicaciones son qne así lo creían también todos los ape-lantes.
Entendemos qne tal procedimiento hnbiera sido ineficaz toda vez qne Fructuoso Nobles por sus actos realizados en octubre 12 de 1920 estaba completamente impedido de ale-gar tener ningún título a sn favor. Y como él estaba pre-sente y permitió qne snrgiera un título en favor de otra persona, cualquiera persona que alegara un título basado en su derecho o adquirido por él no podía adquirir ningunos de-rechos, suponiendo siempre que no había surgido ninguna cuestión de derechos de terceros compradores.
Podemos decir incidentalmente que los acreedores hipo-tecarios apelantes en este caso en manera alguna eran ter-ceros. Ellos fueron claramente notificados por razón de la inscripción anterior de la casa a nombre del deudor hipote-cario de la mercantil apelada. Además, la prueba tiende a demostrar que estuvieron presentes al ser otorgada la hi-poteca a favor de la apelada; que tenían Conocimiento de esto directamente y adquirieron otra garantía hipotecaria o cuasi hipotecaria de su deudor Robles. Cada uno de los que tomaron parte en el caso utilizó los servicios de Miguel Cuzmán para actuar a su favor. En 12 de octubre de 1920 hubo .una especie de concurso de acreedores en la casa de Fructuoso Robles. En el piso inferior de esa casa la mer-cantil Robles Aniaga y Cía, tenía su tienda y asimismo la tuvieron sus predecesores. Miguel Cuzmán declaró de un modo concluyente al efecto de acreditar que cada uno de los que estuvieron presentes sabía lo que se estaba realizando.
Fructuoso Robles era miembro de la mercantil de Robles, Arriaga y Cía., predec'esora de Robles, Arriaga y Cía. Sucesores. El. vendió su participación y la segunda mer-cantil surgió como consecuencia de esto. A estos actos se les dió forma y fueron otorgados ante el mismo notario Miguel Cuzmán en octubre 12 de 1920. También Robles debía *647cierta suma de dinero a Arriaga por la cual los apelantes principales eran fiadores. En dicto día 12 de octubre de 1920 Nobles otorgó un pagaré hipotecario a sus fiadores sobre una finca de Cagnas. La admisión de este documento, como luego veremos, lia sido alegado c'omo error, pero inde-pendientemente de su admisión bubo prueba tendente a acre-ditar el otorgamiento de un documento por Nobles,, y sus-actos en relación con el mismo. Todos estos actos e inter-vención de Nobles bacen más fuerte el conocimiento e im-pedimento contra él.
La alegación principal de los apelantes era que la casa en cuestión no pertenecía a la mercantil Nobles, Arriaga y Cía, sino al propio Nobles. En vista de las anteriores con-sideraciones, no pretenderemos analizar la prueba, pero las indicaciones son que la casa pertenecía a la mercantil en la fecba de la hipoteca a favor de la apelada. Que había per-tenecido a la mercantil anterior o mercantiles de Nobles, Arriaga y Cía. Sucesores, no parece ser un hecho en disputa. Fue por virtud de la disolución de estas anteriores socieda-des que Nobles alegaba un traspaso a él mismo. La corte declaró probado este hecho en favor de la mercantil ape-lada y no encontramos ninguna razón para' anular esa con-clusión.
Los apelantes- trataron de demostrar que el socio gestor de la mercantil apelada, Sr. Mieres, sabía que la casa per-tenecía a Nobles. La prueba tendió a acreditar lo contra-rio. Sin embargo, aún cuando él lo supiera, si Nobles to-leró y pérmitió el traspaso, especialmente habiendo surgido la hipoteca con motivo de una deuda de la mercantil ape-lada de la cual él era miembro, dicho Mieres estuvo jus-tificado en creer que Nobles estaba consintiendo en que se otorgara la declaración de obra nueva de la casa y por tanto se inscribiera a nombre de Nobles, Arriaga y Cia., Suceso-res.
*648La corte no incurrió en error al admitir el llamado pa-garé hipotecario que Robles otorgó para proteger a sns fia-dores. Era uno de los elementos de res gestae en una se-rie de circunstancias que rodean este caso y tenían una re-lación distinta con respecto al fraude de dichos fiadores al pretender alegar un derecho hipotecario diferente.
Otro error que ha sido alegado fué la actuación de la corte al permitir al notario Miguel Gfuzmán Texidor hablar de las instrucciones dadas por sus clientes, los referidos fia-dores, en cuanto al documento a que se acaba de hacer men-ción. La teoría de esta objeción fué que tales instruccio-nes eran comunicaciones privilegiadas.
La corte debió haber explicado a las partes de un modo claro si admitía dicha prueba, o no: En cambio, la corte la admitió a condición de algo que había de hacer la parte con-traria, que no sabemos precisamente lo que era. Exami-nado todo puede decirse que la prueba fué admitida y con-siderada por la corte.
Las instrucciones o comunicación a un notario no son privilegiadas. Un notario se diferencia de un abogado en cuanto a esto. Aunque no es necesario para la decisión de este caso, tenemos cierta idea de que, en casos especiales como el presente, cuando a un abogado se imputa fraude puede ser obligado a declarar, pero en todo caso puede obli-garse a un notario, especialmente, quizás, si ciertos docu-mentos como, por ejemplo, testamentos cerrados, han sido excluidos. No había ninguna razón para guardar secreto aquí.
Además, la admisión de esta prueba en todo caso tenía tan poca relación con los sucesos principales, que cualquier supuesto error que hajm sido cometido al admitir las de-claraciones, no erá perjudicial.
> Los demás errores alegados por los distintos apelantes han sido resueltos en nuestras Consideraciones principales.
*649Debe confirmarse la sentencia apelada.

Confirmada, la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y. Franco Soto.